

115 S3338 IS: Comprehensive Care for Seniors Act of 2018
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3338IN THE SENATE OF THE UNITED STATESAugust 1, 2018Mr. Carper (for himself, Mr. Toomey, Mr. Menendez, and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo direct the Secretary of Health and Human Services to finalize certain proposed provisions
			 relating to the Programs of All-Inclusive Care for the Elderly (PACE)
			 under the Medicare and Medicaid programs.
	
 1.Short titleThis Act may be cited as the Comprehensive Care for Seniors Act of 2018. 2.Directing the Secretary of Health and Human Services to finalize certain proposed provisions relating to the Programs of All-Inclusive Care for the Elderly (PACE) under the Medicare and Medicaid programsNot later than December 31, 2018, the Secretary of Health and Human Services shall finalize the provisions of the proposed rule titled Medicare and Medicaid Programs; Programs of All-Inclusive Care for the Elderly (PACE) (81 Fed. Reg. 54666), updated as determined appropriate by the Secretary.